PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/692,724
Filing Date: 22 Nov 2019
Appellant(s): ZIMNEY et al.



__________________
Kevin G. Mierzwa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10th, 2021 appealing from the Office action mailed June 1st, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal1
Every ground of rejection set forth in the Office action dated 6/1/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Identification of Prior Art
Shor (U.S. 2017/0058760; hereinafter Shor)
“Garrett by Honeywell Volume 6”, Published 2016, to Honeywell (hereinafter Honeywell)
Lefebvre et al. (U.S. 2019/0063304; hereinafter Lefebvre)

(3) Response to Argument
(i) The rejection of Independent Claim 1 as being unpatentable over Shor in view of Honeywell is improper.
	Appellant contends that Shor in view of Honeywell fails to teach or suggest a wastegate comprising a port area greater than about 55% of the turbine exducer area (see Br. 11-12).
Appellant’s contention is not persuasive.  Shor teaches an engine system (Figure 1) comprising a turbocharger (102) and a wastegate (14), wherein the wastegate has a 
To support the position that Shor and Honeywell fails teach or suggest a wastegate comprising a port area greater than about 55% of the turbine exducer area, Appellant contends that there is no motivation for choosing a particular turbocharger of Honeywell for use in Shor (see Br. 12).
Appellant’s contention is not persuasive.  Honeywell teaches an advantage of the GT Series of turbochargers is that they include cast compressor wheels which provide maximum durability and longevity (Pg. 38 - “The cast compressor wheels feature original GT series aerodynamics and provide maximum durability and longevity).  One 
To further support the position that Shor and Honeywell fails teach or suggest a wastegate comprising a port area greater than about 55% of the turbine exducer area, Appellant contends that the Examiner has relied upon impermissible hindsight because there is no motivation for the combination beyond providing the specific sizing limitation set forth in the claims (see Br. 12-14).
Appellant’s contention is not persuasive.  Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The combination of Shor in view of Honeywell relies only upon knowledge disclosed within the references of Shor and Honeywell, and further relies upon explicit motivation within Honeywell (Pg. 38 - “The cast compressor wheels feature original GT series aerodynamics and provide maximum durability and longevity) as the motivation for why one having ordinary skill in the art would find it obvious to utilize the turbocharger of Honeywell (GT2252) as the turbocharger in the system of Shor (Figure 1).  Therefore the combination of Shor in view of Honeywell is proper and does not rely on impermissible hindsight reasoning.

(ii) The rejection of Claims 2-7 as being unpatentable over Shor in view of Honeywell is improper.
Appellant contends that there is no teaching in Shor or Honeywell for forming the combination of Shor in view of Honeywell (see Br. 14-15).
Appellant’s contention is not persuasive.  Shor teaches an engine system (Figure 1) comprising a turbocharger (102).  Honeywell teaches a turbocharger (“GT2252”, Pg. 41) with compressor wheel that provides maximum durability and longevity (Pg. 38 - “The cast compressor wheels feature original GT series aerodynamics and provide maximum durability and longevity). It would have been obvious to one having ordinary skill in the art to have utilized the GT2252 turbocharger of Honeywell as the turbocharger in the system of Shor for the advantage of this maximum durability and longevity.

(iii) The rejection of Independent Claim 1 as being unpatentable over Lefebvre in view of Honeywell, and further in view of Shor is improper.
Appellant contends that Lefebvre, Honeywell, and Shor fails to teach or suggest a wastegate comprising a port area greater than about 37% of the turbine exducer area (see Br. 15).
Appellant’s contention is not persuasive.  As an initial matter, Claim 1 requires a wastegate comprising a port area greater than about 55% of the turbine exducer area (independent claim 11 requires a port area greater than about 37% of the turbine exducer area).  Lefebvre teaches an engine system (Fig. 12) comprising a turbocharger (300) and a wastegate (222).  Honeywell teaches a turbocharger (“GT2252”, Pg. 41) 

Appellant’s contention is not persuasive.  Shor teaches that wastegate (14) provides reliability (Shor; Para 31 - “For reliability and operability purpose, an upper limit of the output power of internal combustion engine 2 may be regulated… with the aid of an external wastegate valve 14...”) and is operable via a pneumatic actuator (Para 31) which is well known for providing high force and speed.  It would have been obvious to one having ordinary skill in the art to have utilized the wastegate of Shor as the wastegate in the system of Lefebvre for these reasons.  Honeywell teaches that an advantage of the GT2252 turbocharger is that it includes a cast compressor wheel which provides maximum durability and longevity (Pg. 38 - “The cast compressor wheels feature original GT series aerodynamics and provide maximum durability and longevity).  It would have been obvious to one having ordinary skill in the art to have utilized the GT2252 turbocharger of Honeywell as the turbocharger in the system of Lefebvre to take advantage of this maximum durability and longevity.

(iv) The rejection of Claims 8-10 as being unpatentable over Lefebvre in view of Honeywell, and further in view of Shor is improper.
Appellant contends that Shor is specifically set forth for a four stroke engine and there is no motivation for combining Shor with a two stroke engine (see Br. 15).


(v) The rejection of Independent Claim 11 as being unpatentable over Lefebvre in view of Honeywell, and further in view of Shor is improper.
Appellant contends that there is no motivation to combine Lefebvre, Honeywell, and Shor (see Br. 16-17).  
Appellant’s contention is not persuasive.  Lefebvre teaches an engine system (Fig. 12) comprising a turbocharger (300) and a wastegate (222).  Honeywell teaches a turbocharger (“GT2252”, Pg. 41) with an advantage that it includes a cast compressor wheel which provides maximum durability and longevity (Pg. 38 - “The cast compressor wheels feature original GT series aerodynamics and provide maximum durability and longevity).  It would have been obvious to one having ordinary skill in the art to have utilized the GT2252 turbocharger of Honeywell as the turbocharger in the system of 
To support the position that there is no motivation to combine Lefebvre, Honeywell, and Shor, Appellant contends that a motivation of reliability could be applied to any combination for any machine or system (see Br. 16-17).
Appellant’s contention is not persuasive because Appellant has not specified why a motivation of reliability could not be applied to a combination of Lefebvre/Honeywell/Shor.

(vi) The rejection of Claims 12-18 as being unpatentable over Lefebvre in view of Honeywell, and further in view of Shor is improper.
Appellant contends that there is no motivation in Lefebvre, Shor, nor Honeywell for a combination of Lefebvre with Shor and Honeywell (see Br. 17).
Appellant’s contention is not persuasive.  Lefebvre teaches an engine system (Fig. 12) comprising a turbocharger (300) and a wastegate (222).  Honeywell teaches a turbocharger (“GT2252”, Pg. 41) with a turbine exducer area of 1452.2 mm^2 (“Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter as shown on Pg. 6 which yields a turbine exducer area of 1452.2 mm^2)).  Honeywell further teaches that an 
To support the position that that there is no motivation in Lefebvre, Shor, nor Honeywell for a combination of Lefebvre with Shor and Honeywell, Appellant contends such a combination is based upon inappropriate hindsight (see Br. 17).
Appellant’s contention is not persuasive.  Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The combination of Lefebvre, in view of Shor and Honeywell relies only upon knowledge disclosed within the references of Lefebvre, Shor, and Honeywell.  The combination of Honeywell with Lefebvre relies upon explicit motivation within Honeywell (Pg. 38 - “The cast compressor wheels feature original GT series aerodynamics and provide maximum durability and longevity) as the motivation for why one having ordinary skill in the art would find it obvious to utilize the turbocharger of Honeywell (GT2252) as the turbocharger in the system of Lefebvre (Fig. 12).  The combination of Shor with Lefebvre relies upon explicit motivation within Shor (Shor; Para 31 - “For reliability and operability purpose, an upper limit of the output power of internal combustion engine 2 may be regulated… with the aid of an external wastegate valve 14...”) as the motivation for why one having ordinary skill in the art would find it obvious to utilize the wastegate of Shor as the wastegate in the system of Lefebvre (Fig. 12).  Therefore the combination of Lefebvre in view of Shor and Honeywell is proper and does not rely on impermissible hindsight reasoning.


















Respectfully submitted,
/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        

Conferees:
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747             


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Throughout this Examiner’s Answer, reference will be made to Appellant’s Appeal Brief filed November 10th, 2021 (hereinafter “Br.”).